STURTEVANT, J.
The defendant appealed from a judgment of conviction for grand theft. The transcript was filed in this court and the cause was on the calendar May 12, 1930, for the purpose of hearing argument. At that time it transpired that there were no briefs on file and the defendant’s counsel did not appear. An order was made giving the defendant ten (10) days to file her brief and if said brief was not filed within that time then the cause *434should stand submitted.- On default of said filing said cause stood submitted May 27, 1930.
As the judgment appealed from is presumed to be correct and as our attention is not called to any error said judgment is affirmed.
Nourse, P. J., and Spence, J., concurred.